Citation Nr: 0218393	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-00 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from October 1974 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in 
September 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denying 
the veteran's claim to reopen for entitlement to service 
connection for a psychiatric disorder.  In his VA Form 9, 
Appeal to the Board of Veterans' Appeals, the veteran 
specifically requested a hearing before the Board, sitting 
at the RO.  Such request was later modified to include an 
RO hearing, which was to occur prior to his requested 
travel board hearing.  

The record reflects that the veteran was afforded his RO 
hearing in August 1999, and that the Board hearing was 
later scheduled to occur in March 2001, but prior to its 
occurrence, notification was received that the veteran 
would not be present for the hearing.  Instead, he 
proposed that a prepared, written statement be read aloud 
to the presiding member in lieu of his appearance.  
Although the record does not indicate specifically that 
the hearing had been canceled, the veteran was made aware 
some months later that the hearing had not been convened 
as he had requested.  In his written statements, received 
by the RO on October 15, 2001, and May 3, 2002, he 
reiterated his request for a hearing before the Board, 
sitting at the RO.  No action to date has been attempted 
to comply with the veteran's renewed request for a travel 
board hearing, and, as such, this matter is hereby 
REMANDED to the RO for the following action:

The veteran should be afforded a 
hearing before the Board, sitting at 
the RO, in connection with his requests 
therefor.  Thereafter, the case should 
be returned to the Board for further 
review.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




